Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1, 8, and 15 are independent. Claims 2-7, 9-14, and 16-20 are dependent. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/30/2019, 02/25/2020, 05/12/2020, 09/02/2020, 11/05/2020, 12/29/2020, 02/02/2021, and 06/16/2021 were in compliance to the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to software per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”. 
 Referring to claim 15, the claim recites a multi-tenant identity cloud system comprising: a plurality of endpoints (software), each endpoint comprising a representational state transfer application programming interface (REST API) (software), a server (software) and a client API comprising one or more processors (software); thus, the claim does not meet the definition of a machine and thereby does not fall under any of the patent eligible statutory categories. 
            Claims 16-20, further depending from the claim 15, are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 20160112475) hereinafter Lawson in view of Gerganov (US 20150074670) hereinafter Gerganov.
Regarding claim 1, Lawson teaches a method of accessing an endpoint (i.e. micro-service usage for a first endpoint, [0106]), the endpoint comprising a representational state transfer application programming interface (REST API) (i.e. a REST API, [0044]) corresponding to a server (i.e. a server device, [0439]), the method comprising: initializing an endpoint request (i.e. initializing a communication session with a connection to at least one endpoint through a micro-service, [0112]) and in response receiving a Uniform Resource Identifier (URI) of the server (i.e. micro-service usage for a first endpoint may have an associated URI of a retrievable application logic to direct the use of the micro-service during the communication session and an associated callback URI that is triggered at the end of the communication, [0106]) and a client context (i.e. assigning authentication credentials for the entity, [0068]); a corresponding REST call comprising one of an HyperText Transfer Protocol (HTTP) post, an HTTP get, an HTTP patch and HTTP put or an HTTP delete (i.e. The RESTful API resources can additionally be responsive to different types of HTTP methods such as GET, Put, POST and/or DELETE, [0105]).

However, Gerganov teaches providing a get service request to the server based on the URI (i.e. the GET request requests the representation of a resource identified by a URI from a service, [0070]) and the client context (i.e. a user data object, such as data object, includes the name of a user, the ID of the organization the user is a member of, and a user ID, [0093]) and in response receiving a service instance (i.e. the service receives the request message containing the GET command, processes the message, and returns a corresponding response message, [0070]) and initializing a service context (i.e. the routine "authorize services" carries out authorization of a request with respect to multiple services, [0096]); and generating, based on the service context, a request comprising one of a create, a search, an update, a replace, or a delete requests (i.e. the client sends a POST request to the service that is associated with the URI "http://www.acme.com/item1." In many RESTful APIs, a POST request message requests that the service create a new resource subordinate to the URI associated with the POST request and provide a name and corresponding URI for the newly created resource, [0071]).
Based on Lawson in view of Gerganov it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gerganov to the system of Lawson in order to increase service providing capability of Lawson system. 
  
Regarding claim 2, Lawson teaches the endpoint is one of a System for Cross- domain Identity Management (SCIM) based service, an HTTP service (i.e. HTTP services, [0105]) or a streaming service (i.e. a micro-service resource includes media streaming service, [0086]).



Regarding claim 4, Lawson does not explicitly disclose the service context maintains context information that includes a tenant name and an access token. 
However, Gerganov the service context maintains context information that includes a tenant name and an access token (i.e. the routine "authorize" obtains, from the security context received as an argument, the user ID and/or the group ID, role IDs, and right IDs associated with the request, [0097]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 5, Lawson teaches the endpoint comprises a microservice that performs an identity management service in response to the request (i.e. micro-services can include an identity/presence service. An identity/presence service may function to provide a service to manage identifying/selecting devices of specified identities, authenticating, identities, setting of permissions, setting of policy, and/or providing any suitable identity or presence information, [0113]-[0114])

Regarding claim 7, Lawson teaches each endpoint comprises a microservice, and each microservice comprises one or more corresponding APIs (i.e. Fig. 24A micro-services A-C APIs).

Regarding claims 8-12, 14-18, and 20, the limitations of claims 8-12, 14-18, and 20 are similar to the limitations of claims 1-5 and 7. Lawson further teaches a non-transitory computer-.

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 20160112475) hereinafter Lawson in view of Gerganov (US 20150074670) hereinafter Gerganov and further in view of Amiri et al. (US 20170223138) hereinafter Amiri.
Regarding claim 6, Lawson in view of Gerganov teach the limitations of claim 1 above and in addition Lawson teaches the endpoint is one of a plurality of endpoints (i.e. endpoints, [0059]) in a multi-tenant identity cloud service (i.e. the system is preferably a multitenant platform wherein multiple outside entities can create an account within the platform, [0044]).
However, Lawson in view of Gerganov do not explicitly disclose a System for Cross-domain Identity Management (SCIM) based REST endpoint that comprises attributes that are provided by the request.
However, Amiri teaches a System for Cross-domain Identity Management (SCIM) based REST endpoint (i.e. System for Cross-Domain Identity Management (SCIM) REST APIs, [0128]), that comprises attributes that are provided by the request (i.e. an attribute of an action of the request or an attribute of a resource of the request, [0132]).
Based on Lawson in view of Gerganov, and further in view of Amiri it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claims 13 and 19, the limitations of claims 13 and 19 are similar to the limitations of claim 6. Therefore, the limitations of claims 13 and 19 are rejected in the analysis of claim 6 above, and the claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CALDER et al. (US 20150324386 A1), A REST-based operation for the file in the distributed file storage is received.
Rangasamy et al. (US 20160124742 A1), an application development framework system comprises one or more programmable processors configured to execute a microservice platform for developing and executing a plurality of microservices.
Junior (US 20200133738 A1), a multi-cloud framework is provided for microservice-based applications.
QADRI et al. (US 20190213104 A1), a cloud validation service provider, one or more validation servers outside a candidate cloud acquire, and store in a secured location, at least one digital certification test.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFW/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
9/2/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447